Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation concrete block, and the claim also recites preferably reinforced fiber concrete which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber US 980,955 in view of Nolte et al. US 7,144,187.
Huber discloses a concrete fence post (5) comprising:
A concrete body having a beveled top surface (18), a bottom surface configured to 
support the body in an upright orientation when in use, and recessed side walls.
Reinforcement rods (10, 15) having hooked ends (17).  See Figs. 1, 2.
Engagement means (6) disposed in said recessed area of said sidewalls and configured 
	to attach a technical apparatus (12) to said concrete body.  Pg. 1, ln. 48-100.
What Huber does not disclose is how the fence post is moved into deployment.
However, Nolte et al. teach it is known to provide massive concrete bodies (21) with recessed attachment devices (27) disposed on an upper surface of the body (21) such 
that machines having lifting arms, such as forklifts can lift, maneuver, load the massive concrete body on a supporting surface including roads, sidewalks, plazas, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recess in the top of Huber’s concrete post, thereby exposing an internal reinforcement/attachment device as taught by Nolte et al. in order to improve safety accuracy when placing heavy concrete bodies.
	
With respect to claims 5, 11, 13, 16 Huber discloses a plurality of attachment plates (6) disposed in said recesses of said side walls, and having at least one element (8, 11) configured to engage said technical device, such as barrier wires (12).

Claim(s) 2, 7, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber US 980,955 in view of Nolte et al. US 7,144,187 as applied to claim 1 above, and further in view of Anderson US 2003/0086761.
Huber in view of Nolte et al. disclose a concrete barrier post having recessed portions for attachment to technical devices and lifting devices.  But do not disclose the use of an attachment means for specialized lifting devices.  However, Anderson teaches a massive concrete barrier (10) having recesses (38) for accommodating fork-type lifting machines, and threaded ferrule inserts (28, 31) in the front and top surfaces for supporting sign posts, bolts, poles, lifting devices for use with cranes, hoists, winches or other lifting means (not shown).  [0021-0023], Figs. 1-7.  Anderson further teaches a base for attachment on its upper face (16) of at least one support leg (50) for attachment to a support leg (54) of a technical apparatus (56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concrete post of Huber in view of Nolte et al. with a plurality of threaded inserts, as taught by Anderson, in order to accommodate a plurality of road signs, traffic signals or the like.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber US 980,955 in view of Nolte et al. US 7,144,187 as applied to claim 1 above, and further in view of Haggy et al. US 7,234,275.  Huber in view of Nolte et al. disclose a concrete barrier post having recessed portions for attachment to technical devices and lifting devices.  But do not disclose the use of hinged panels.  However, Haggy et al. teach a barrier system (10) comprising a plurality of barrier elements (12), hingedly attached to adjacent barrier elements.  At least one of which comprises opposing ends (90) and a hinged panel (92) forming a door, gate etc. into a restricted area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the wires of Huber in view of Nolte et al. with a hinged panel as taught by Haggy et al. in order to permit limited controlled access to a designated area.

Allowable Subject Matter
Claims 10, 12, 14, 15, 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/18/2022